department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division may wilk a se-t-ep pat legend company a consultants b law firm z dear ms qq this is in response to the date letter submitted on your behalf by your authorized representative in which you request an extension of time pursuant to sec_301_9100-1 of the procedure and administration regulations to file the notice of election described in sec_3 of revproc_93_40 1993_2_cb_535 to be treated as operating qualified_separate_lines_of_business qslobs under sec_4l4 r of the internal_revenue_code_of_1986 as amended the code and sec_1 r -l b and r -4 of the treasury regulations the following facts and representations support your ruling_request in company a employer began exploring with consultants b consultants an independent consulting firm of actuaries and consultants and outside employee retirement income security act erisa counsel law firm z counsel the feasibitity of establishing two qualified_separate_lines_of_business qslobs under code sec_414 company a considered qslobs because company a is comprised of one line_of_business that generally provides customers with short-term placement of lower-paid personnel qslob and a second line_of_business that provides customers with longer-term placement of highly-skilled professional personnel qslb employer intended that the establishment of two qslobs would allow it to provide competitive retirement benefits to these two different lines of business consultants conducted a detaited feasibility study regarding whether employer in i could establish two qslobs in compliance with code sec_414 consultants completed the study in jub and met with employer and counsel in august to discuss the feasibility of adopting the qslobs effective january consultants and counsel agreed that based on the data and facts avauaple at the time employer met the necessary requirements to establish the qslobs under code sec_414 based on this advice employer adopted a new qualified profit sharing plan which contained an arrangement described in sec_401 of the code plan x as of january _ fo cover employees of qslob on and after this date eligible employees enrolled in plan x made k contributions and received matching_contributions as provided under the terms of plan x plan x's plan_year is the calendar_year consultants conducted qslob testing for in early employer and counsel in june qslob requirements of code sec_414 at that time consultants and counsel discussed the need to file a form 5310-a notice of qualified_separate_lines_of_business by october and issued their report to this testing demonstrated that employer met the that employer could elect qslob treatment for the plan_year however although they were subsequently dealing with both the and filings for pian x due to a tack of effective communication between them neither counsel nor consultant followed up on the filing of the form 5310-a after june on august counsel submitted form_5300 application_for determination for employee_benefits plan with respect to plan x to the internal_revenue_service such filing included schedule q demo supporting documentation of the qslob structure employer received a favorable determination_letter for plan x dated november - qualified_separate_lines_of_business with on october employer filed a form_5500 annual return report of employee_benefit_plan for plan x including schedule t qualified_pension plan coverage information which indicated that employer operated a qslob that benefited under plan x in late november deadline had passed consultant and counsel realized that the form 5310-a had not been timely prepared and filed employer filed the form 5310-a relating to plan x on january after the october based on the above you through your authorized representative request the following ruling employer respectfully requests a ruling that under sec_301_9100-3 of the procedure and administration regulations the filing of form 5310-a as described a ae above will be deemed as a timely filing for purposes of operating qualified_separate_lines_of_business under sec_414 in general for purposes of sec_129 and sec_410 of the code an employer shall be treated as operating separate lines of business during any year if the employer for bona_fide business reasons operates separate lines of business an employer operating qslobs will be permitted to apply those code provisions separately with respect to the employees in each qualified separate business line code sec_414 subtitle a requires that an employer notify the secretary_of_the_treasury that a line_of_business is being treated as separate for purposes of code sec_129 and sec_410 sec_3 of revproc_93_40 sets forth the exclusive rules for satisfying the notice requirement of sec_414 of the code section dollar_figure of revproc_93_40 provides that notice must be given by filing form 5310-a section dollar_figure of revproc_93_40 provides that notice for a testing year must be given on or before the notification date for the testing year the notification date for a testing year is the later of october of the year following the testing year or the 15th day of the 10th month after the close of the plan_year of the plan of the employer that begins earliest in the testing year section dollar_figure of revproc_93_40 provides in pertinent part that after the notification date notice cannot be modified withdrawn or revoked and will be treated as applying to subsequent testing years unless the employer takes timely action to provide a new notice under sec_301_9100-1 of the regulations the commissioner of internal revenue may grant a reasonable extension of time to make a regulatory election or certain statutory elections under subtitle a of the code if the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting the relief will not prejudice the interests of the government sec_301_9100-1 defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin notice that an employer has elected to be treated as operating qualified_separate_lines_of_business pursuant to sec_414 of the code and sec_3 of revproc_93_40 is a regulatory election the commissioner has authority under sec_301_9100-1 and sec_301 to grant an extension of time if a taxpayer fails to file a timely notice of election under sec_3 of rev_proc sec_301_9100-3 provides that the commissioner will grant an extension of time when the taxpayer has acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 of the regulations will be granted when the taxpayer provides the evidence including affidavits described in sec_301 -9100-3 e of the regulations - oo to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer i election is discovered by the service requests relief under this section before the faiture to make the regulatory ii control failed to make the election because of intervening events beyond the taxpayer's failed to make the election because after exercising reasonable diligence iii taking into account the taxpayer's experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or reasonably relied on a qualified_tax professional including a tax professional v employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election section c of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the internal_revenue_service will not grant retief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section or if granting relief would result in a taxpayer having a lower tax_liability company a's request contains a detailed affidavit describing the events that led to its failure to give the service timely notice of its qslob election and of the discovery of its failure company a was relying on consultants and counsel to prepare all paperwork necessary for it to elect qslob treatment and untit november company a believed that either consultants or counsel had prepared all said paperwork when company a discovered that the requisite form 5310-a had not been timely filed it immediately filed said form and also promptly filed this request for relief under sec_301_9100-3 of the regulations thus with respect to your request for relief we believe that based on the information submitted and the representations contained herein there has been compliance with clauses i and v of sec_301 -9100-3 b of the regulations as a result we conclude that good cause has been shown for the failure to timely make the election provided for in sec_3 of revproc_93_40 and further that the other requirements of sec_301_9100-1 have been satisfied accordingly the filing of form 5310-a as ain described above to be treated as operating qualified_separate_lines_of_business under code sec_414 in sec_3 of revproc_93_40 will be deemed to be a timely filing no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact at please address all correspondence to ld a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours mow rances v sloan anager employee_plans téchnical group enclosures deleted copy of letter_ruling notice of intention to disclose l d
